 

FS ENERGY AND POWER FUND 8-K [fsep-8k_110615.htm]

Exhibit 10.5

 



GUARANTY

 

This GUARANTY, dated as of November 6, 2015 (this “Guaranty”), is made and
entered into by and between FS ENERGY AND POWER FUND, a Delaware statutory trust
(“Guarantor”), and FORTRESS CREDIT CO LLC (“Fortress”), in its capacity as
Administrative Agent (in such capacity, “Administrative Agent”) for itself and
as representative of lenders party to the Loan Agreement referred to below
(collectively, the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Term Loan and Security
Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Loan Agreement), by and among
FOXFIELDS FUNDING LLC, a Delaware limited liability company (“Company”), the
other Loan Parties party thereto from time to time, the Lenders party thereto
from time to time and Administrative Agent; and

 

WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make Term
Loans and extend other financial accommodations to Company; and

 

WHEREAS, Guarantor owns 100% of the outstanding Capital Stock of Company, and as
such, will derive direct and indirect economic benefits from the Lenders making
the Term Loans and extending other financial accommodations to Company pursuant
to the Loan Agreement; and

 

WHEREAS, in order to induce Administrative Agent and Lenders to enter into the
Loan Agreement and the other Loan Documents and to induce Lenders to make the
Term Loans and extend the other financial accommodations to Company as provided
for in the Loan Agreement, Guarantor has agreed to guarantee payment of the
Obligations on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the agreements set forth herein, and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, Guarantor and Administrative Agent agree as follows:

 

1.     Guaranty of the Obligations. Guarantor hereby irrevocably and
unconditionally guaranties to Administrative Agent, for the ratable benefit of
the Lenders, the due and punctual payment in full, in Cash, of all Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

 

2.     Payment by Guarantor. Guarantor hereby agrees, in furtherance of the
foregoing and not in limitation of any other right which Administrative Agent or
any Lender may have at law, in equity or otherwise against Company or any other
Loan Party, that upon the failure of Company or any other such Loan Party to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantor will, upon demand, pay, or cause to be paid, in Cash, to
Administrative Agent, for the ratable benefit of Lenders, an amount equal to the
sum of the unpaid principal amount of all Guaranteed Obligations then due and
owing.

 



 

 

 

3.     Liability of Guarantor is Absolute. Guarantor agrees that Guarantor’s
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than indefeasible payment in
full, in Cash, of the Guaranteed Obligations (other than contingent and
un-asserted indemnification and expense reimbursement claims). In furtherance of
the foregoing and without limiting the generality thereof, Guarantor agrees as
follows:

 

(a)    this Guaranty is a guaranty of payment when due and not of
collectability; and

 

(b)   this Guaranty is a primary obligation of Guarantor and not merely a
contract of surety; and

 

(c)    the obligations of Guarantor hereunder are independent of the obligations
of Company or any other Loan Party, and a separate action or actions may be
brought and prosecuted against Guarantor whether or not any action is brought
against Company or any other such Loan Party and whether or not any of them are
joined in any such action or actions; and

 

(d)   payment by Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a Judgment in any suit brought to enforce Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, except as otherwise expressly provided in
the applicable Judgment, such Judgment shall not be deemed to release Guarantor
from Guarantor’s covenant to pay the portion of the Guaranteed Obligations that
is not the subject of such suit, and such Judgment shall not, except to the
extent actually satisfied by Guarantor, limit, affect, modify or abridge
Guarantor’s liability hereunder in respect of the Guaranteed Obligations; and

 

(e)    Administrative Agent and/or Lenders may, in accordance with the terms of
the Loan Agreement, without notice or demand and without affecting the validity
or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of Guarantor’s liability hereunder, from
time to time may (in each case and at all times in accordance with the Loan
Agreement) (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of settlement with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person with respect to the Guaranteed Obligations; (v) enforce
and apply any security now or hereafter held by or for the benefit of
Administrative Agent or such Lender in respect hereof or the Guaranteed
Obligations in accordance with any applicable security agreement; and
(vi) exercise any other rights available to it under the Loan Documents; and

 



2

 

 

(f)    this Guaranty and the obligations of Guarantor hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than the indefeasible
payment in full, in Cash, of the Guaranteed Obligations (other than contingent
and un-asserted indemnification and expense reimbursement claims)), including
the occurrence of any of the following, whether or not Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to Defaults or Events of Default) of the Loan Agreement, any other Loan
Document or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though Administrative
Agent or any Lender might have elected to apply such payment to any part or all
of the Guaranteed Obligations; (v) Administrative Agent’s or any Lender’s
consent to the change, reorganization or termination of the corporate structure
or existence of Company, any other Loan Party or any of their respective
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which Company or any other Loan
Party may allege or assert against Administrative Agent or any Lender in respect
of the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury, but excluding defenses that the Guaranteed Obligations
are not then due and owing or that no Event of Default shall have occurred and
then be continuing; and (viii) any other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of Guarantor as an obligor in respect of the Guaranteed
Obligations.

 



3

 

 

4.     Waivers by Guarantor. Guarantor hereby waives, for the benefit of
Administrative Agent and Lenders: (a) any right to require Administrative Agent
and/or any Lender, as a condition of payment or performance by Guarantor, to
(i) proceed against Company or any other Loan Party or any other Person,
(ii) proceed against or exhaust any security held from Company, any such other
Loan Party or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of Administrative Agent
and/or any Lender in favor of Company, any such other Loan Party or any other
Person, or (iv) pursue any other remedy in the power of Administrative Agent or
any Lender whatsoever; (b) any defense arising by reason of the incapacity, lack
of authority or any disability or other defense of Company or any such other
Loan Party, including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
Company or any such other Loan Party from any cause other than the (i)
indefeasible payment in full, in Cash, of the Guaranteed Obligations (other than
contingent and un-asserted indemnification and expense reimbursement claims) and
(ii) that no Event of Default shall have occurred and then be continuing;
(c) any defense based upon any statute or rule of Law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon
Administrative Agent’s or any Lender’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith or
willful misconduct; (e) (i) any principles or provisions of Law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of Guarantor’s obligations hereunder, (ii) the benefit of
any statute of limitations affecting Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that Administrative Agent or
any Lender protect, secure, perfect or insure any security interest or Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 3 above and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by Law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

5.     Guarantor’s Rights. Until the Guaranteed Obligations (other than
contingent and un-asserted indemnification and expense reimbursement claims)
shall have been indefeasibly paid in full, in Cash, Guarantor hereby waives any
claim, right or remedy, direct or indirect, that Guarantor now has or may
hereafter have against Company or any other Loan Party or any of their
respective assets in connection with this Guaranty or the performance by such
other Loan Party of its obligations under the Loan Documents, as the case may
be, in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
Guarantor or any other Loan Party now has or may hereafter have against Company
with respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that Administrative Agent or any
Lender now has or may hereafter have against Company or any other Person, and
(c) any benefit of, and any right to participate in, any Collateral or security
now or hereafter held by Administrative Agent or any Lender. In addition, until
the Guaranteed Obligations (other than contingent and un-asserted
indemnification and expense reimbursement claims) shall have been indefeasibly
paid in full, in Cash, Guarantor shall withhold from exercising any right of
contribution that Guarantor may have against any other Loan Party. Guarantor
further agrees that, to the extent the waiver or agreement to withhold from
exercising Guarantor’s rights set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any such rights that
Guarantor may have against Company, any Collateral or security or any other Loan
Party, in each case pursuant to the Loan Documents, shall be junior and
subordinate to any rights Administrative Agent and/or any Lender may have
against Company, to all right, title and interest Administrative Agent and/or
any Lender may have in any such Collateral or security, and to any right
Administrative Agent and/or any Lender may have against such other Loan Party,
in each case pursuant to the Loan Documents. If any amount shall be paid to
Guarantor on account of any such rights at any time when all Guaranteed
Obligations then due and owing (other than contingent and un-asserted
indemnification and expense reimbursement claims) shall not have been
indefeasibly paid in full, in Cash, such amount shall be held in trust for
Administrative Agent on behalf of Lenders and shall forthwith be paid over to
Administrative Agent for the benefit of Lenders to be credited and applied
against the Guaranteed Obligations in accordance with the terms hereof.

 



4

 

 

6.     Subordination of Other Obligations. Any Indebtedness of Company now or
hereafter held by Guarantor is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Lenders and shall forthwith be
paid over to Administrative Agent for the benefit of Lenders to be credited and
applied against the Guaranteed Obligations then due and owing but without
affecting, impairing or limiting in any manner the liability of Guarantor under
any other provision hereof.

 

7.     Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
and un-asserted indemnification and expense reimbursement claims) shall have
been indefeasibly paid in full in Cash. Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

 

8.     Authority of Guarantor or Company. No Lender shall be required to inquire
into the capacity or powers of Guarantor or Company or the officers, directors
or any agents acting or purporting to act on behalf of any of them.

 

9.     Financial Condition of Company. Any Term Loan may be made to Company or
continued from time to time without notice to or authorization from Guarantor
regardless of the financial or other condition of Company at the time of any
such making or continuation. Neither Administrative Agent nor any Lender shall
have any obligation to disclose or discuss with Guarantor Administrative Agent’s
or such Lender’s assessment of the financial condition of Company. Guarantor has
adequate means to obtain information from Company on a continuing basis
concerning the financial condition of Company and its ability to perform its
obligations under the Loan Documents. Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Company and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor hereby waives and relinquishes any duty on the part of Administrative
Agent or any Lender to disclose any matter, fact or thing relating to the
business, operations or conditions of Company now known or hereafter known by
Administrative Agent or such Lender.

 

10.   Bankruptcy, etc.

 

(a)    So long as any Guaranteed Obligations remain outstanding, Guarantor shall
not, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Company or any other Loan Party. The obligations of Guarantor
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Company or any other Loan Party or by any defense which
Company or any other such Loan Party may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 



5

 

 

(b)   Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in Section 10(a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of Law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because the
intention of Guarantor, Administrative Agent and Lenders is that the Guaranteed
Obligations which are guaranteed by Guarantor pursuant hereto should be
determined without regard to any rule of Law or order which may relieve Company
of any portion of such Guaranteed Obligations. Guarantor will permit any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 

(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by Company, the obligations of Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from Administrative Agent or any Lender as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

11.   Payments to Be Free and Clear. In furtherance of the provisions of the
Loan Agreement, all sums payable by Guarantor hereunder shall (except to the
extent required by Law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of Administrative Agent or any Lender) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Guarantor or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment. In furtherance of the provisions of the Loan
Agreement, if Guarantor is required by Law to make any deduction or withholding
on account of any such Tax from any sum paid or payable hereunder: (i) Guarantor
shall notify Administrative Agent of any such requirement or any change in any
such requirement as soon as Guarantor becomes aware of it; (ii) Guarantor shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on Guarantor) for Guarantor’s own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) if such Tax is an Indemnified Tax, the sum payable by Guarantor in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) as soon as reasonably practicable after the date of such payment,
Guarantor shall deliver to Administrative Agent evidence of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority.

 



6

 

 

12.   Further Assurances. Guarantor agrees, upon the reasonable prior written
request of Administrative Agent, to execute and deliver to Administrative Agent,
from time to time, any additional instruments or documents or to take any
further actions, from time to time, considered reasonably necessary by
Administrative Agent to cause this Guaranty to be, become or remain valid and
effective in accordance with its terms.

 

13.   Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties hereto and thereto with
respect to the subject matter hereof and thereof, respectively.

 

14.   Headings. The headings in this Guaranty are for convenience of reference
only and shall not affect the meaning or interpretation of this Guaranty.

 

15.   Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in a manner so as to be valid and enforceable under applicable Law,
but if any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid or unenforceable under applicable Law, such
provision shall be ineffective to the extent so determined, without affecting
the remainder of such provision or the remaining provisions of this Guaranty.

 

16.   Successors and Assigns. This Guaranty and all obligations of Guarantor
hereunder shall be binding upon the successors and assigns of Guarantor
(including a debtor-in-possession on behalf of Guarantor) and shall, together
with the rights and remedies of Administrative Agent, for itself and for the
benefit of Lenders, hereunder, inure to the benefit of Administrative Agent and
Lenders, all future holders of any instrument evidencing any of the Obligations
or Guaranteed Obligations and their respective successors and assigns. No sales
of participations, other sales, assignments, transfers or other dispositions of
any agreement governing or instrument evidencing the Obligations or Guaranteed
Obligations or any portion thereof or interest therein shall in any manner
affect the rights of Administrative Agent and Lenders hereunder. Guarantor may
not assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Guaranty without the prior written consent of
Administrative Agent. This Guaranty shall not be assignable by Administrative
Agent except in connection with an assignment of its rights and obligations as
Administrative Agent in accordance with the terms of the Loan Agreement.

 



7

 

 

17.   No Waiver; Cumulative Remedies; Amendments. Neither Administrative Agent
nor any Lender shall by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in a writing signed by Administrative Agent and then only to the extent
therein set forth. A waiver by Administrative Agent, for itself and the ratable
benefit of Lenders, of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Administrative Agent
would otherwise have had on any future occasion. No failure to exercise nor any
delay in exercising, on the part of Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies hereunder are cumulative and
may be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by Law. None of the terms or provisions of this Guaranty may
be waived, altered, modified, supplemented or amended except by an instrument in
writing, duly executed by Administrative Agent and Guarantor.

 

18.   Expenses. Guarantor agrees to promptly reimburse Administrative Agent for
actual reasonable, documented and out-of-pocket expenses incurred by
Administrative Agent in connection with the administration and enforcement of
this Guaranty; provided, that neither Guarantor nor any Loan Party shall have
any obligation to pay or reimburse fees or expenses of Administrative Agent or
any Lender except to the extent required under Section 12.04 of the Loan
Agreement.

 

19.   [Intentionally Reserved]

 

20.   GOVERNING LAW. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATION LAWS) THEREOF.

 

21.   VENUE. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST GUARANTOR ARISING OUT OF
OR RELATING HERETO, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS GUARANTY, GUARANTOR IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO GUARANTOR AT GUARANTOR’S ADDRESS
PROVIDED BELOW GUARANTOR’S SIGNATURE HERETO; (D) AGREES THAT SERVICE AS PROVIDED
IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER GUARANTOR
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES ADMINISTRATIVE AGENT AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION.

 



8

 

 

22.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT (A) THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (B) IT HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
GUARANTY, AND (C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS CLAUSE AND
EXECUTED BY EACH PARTY HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

[Remainder of Page Intentionally Blank]

 



9

 

 

IN WITNESS WHEREOF, Guarantor and Administrative Agent have caused this Guaranty
to be executed and delivered by their respective duly authorized representatives
as of the date first above written.

 

  GUARANTOR:       FS ENERGY AND POWER FUND         By: /s/ Stephen S. Sypherd  
Name: Stephen S. Sypherd   Title: Vice President, Treasurer and Secretary

 



  Address:       FS Energy and Power Fund   201 Rouse Boulevard   Philadelphia,
PA 19112   Attention: Gerald F. Stahlecker   Facsimile:

 



 

 

 

  ADMINISTRATIVE AGENT:       FORTRESS CREDIT CO LLC         By: /s/ Constantine
M. Dakolias   Name: Constantine M. Dakolias   Title: President



 

 



 

 